Case 1:19-cv-04977-JPC Document 132-1 Filed 04/09/21 Page 1 of 2




                     EXHIBIT A
                     Case 1:19-cv-04977-JPC Document 132-1 Filed 04/09/21 Page 2 of 2


Mazurek, Carl

From:                                      McNamara, Elizabeth
Sent:                                      Wednesday, April 7, 2021 10:09 AM
To:                                        Larry Klayman; Strom, Rachel; Feder, Eric
Cc:                                        Oliver Peer; Dina James
Subject:                                   RE: Meet and Confer



Larry,

The video of Mr. Cohen’s deposition has been designated Confidential under the Protective
Order and we stand by that designation as appropriate. If you want to challenge the
designation, you should follow the procedures outlined in the Protective Order. See, Para. 13.

As for a hearing on your allegations concerning Mr. Cohen’s deposition, as we noted in our
reply brief filed this week, we are aware of no basis for the unfounded contentions. Nor have
you provided us or the Court with any basis for the wholly conclusory allegations. You have
already put this issue before the Court in your opposition to Defendants’ motion, but if you
wish to seek an independent hearing on the allegations you should comply with the Court’s
rules and submit a letter seeking the relief. Individual Rules and Practices 5.C and 6.A.

Liz


Elizabeth McNamara | Davis Wright Tremaine LLP
1251 Avenue of the Americas, 21st Floor | New York, NY 10020
Tel: (212) 603-6437 | Fax: (212) 379-5237
Email: lizmcnamara@dwt.com | Website: www.dwt.com


From: Larry Klayman <klaymanlaw@gmail.com>
Sent: Tuesday, April 06, 2021 6:36 PM
To: Strom, Rachel <RachelStrom@dwt.com>; McNamara, Elizabeth <lizmcnamara@dwt.com>; Feder, Eric
<EricFeder@dwt.com>
Cc: Oliver Peer <oliver.peerfw@gmail.com>; Dina James <daj142182@gmail.com>; Larry Klayman
<klaymanlaw@gmail.com>
Subject: Meet and Confer

[EXTERNAL]

Ladies and Gentlemen:

Please advise by 10 am eastern your clients position on making the video of the Sasha Baron Cohen deposition
public and also your position on an evidentiary hearing with regard to his having been fed answers to my
questions.

I will be moving the court in the latter regard for an evidentiary hearing.

Larry Klayman, Esq.
